PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WILSON et al.
Application No. 15/561,837
Filed: September 26, 2017
For: A METHOD TO VALIDATE A DYNAMIC SECURITY CODE IN A PAYMENT TRANSACTION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 11, 2022, to revive the above-identified application.

The petition is GRANTED.

On May 21, 2021, a Request for Continued Examination (RCE) was filed. However, the subject application was filed September 26, 2017, without an executed inventor’s declaration. An inventor’s oath or declaration for each name inventor is required for an international application to comply with 37 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until the date on which the issue fee is paid. See MPEP 706.07(h)(1) and 37 CFR 1.495(c)(3)(i1). 

The inventor's oath or declarations for Angus Wilson and Andreas Eliasson filed with the present petition serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted.  As a result, the RCE submitted with the present petition can be considered as it now complies with 37 U.S.C. 371 for a national stage application.

The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. 
The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).
As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met.  The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.



and for appropriate action by the Examiner in the normal course of business on the amendment
submitted in accordance with 37 CFR 1.114.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET